Citation Nr: 0838532	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-18 478	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of stressors incurred during his 
military service.  Based upon its review of the veteran's 
claims folder, the Board finds there is a further duty to 
assist the veteran with his claim herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

Historically, the veteran served in the Air Force from April 
1964 to April 1968, including service in the Republic of 
Vietnam from January 1966 to January 1967.  A review of his 
service personnel records revealed that he served as an 
aircraft jet engine mechanic with the 391st Tactical Fighter 
Squadron at Cam Ranh Bay, Air Base, while in Vietnam.

In support of his claim, the veteran has alleged multiple 
inservice stressors.  Specifically, he claims that prior to 
his departure from Vietnam he learned of the deaths of two 
friends, A.T. and E.A., and that this was devastating to him.  
He also claims that while in Vietnam he was stationed at the 
Air Base at Cam Ranh Bay, which came under enemy attack on 
numerous occasions during his duty there.  

To verify his alleged stressors concerning the deaths of his 
two friends, the veteran submitted a copy of the Directory of 
Names from the Vietnam Veterans Memorial dated in November 
1982, which included the names he had reported.

In March 2007, the RO sent correspondence to the veteran 
indicating that additional details were needed in order to 
verify claimed inservice stressor concerning attacks on the 
Air Base at Cam Ranh Bay.  Specifically, the letter requested 
information regarding when these alleged attacks occurred, 
within a two-month time frame.  In response to this request, 
the veteran submitted a statement dated in April 2007, 
indicating that he had no additional evidence to submit in 
this matter.

A memorandum in the claims folder dated in April 2007, 
concluded that the veteran had not submitted sufficient 
evidence from which to verify the stressful events with 
Center for Unit Records Research (currently known as U. S. 
Army & Joint Services Records Research Center (JSRRC)).  

A review of the medical evidence of record revealed the 
report of a private psychiatric evaluation, performed in 
February 2006, by E. Hoeper, M.D.  The report noted that the 
veteran was required to handle guns, ammunition and artillery 
during his military service, and that this proved to be very 
stressful for him.  It also noted that when he learned of the 
deaths of several friends from his community, he was 
devastated.  The examiner concluded with diagnoses of chronic 
PTSD and chronic major depression.  

Under the circumstances of this case, the Board finds that 
additional evidence is required herein.  The evidence of 
record includes a diagnosis of PTSD based on the claimed 
stressors of handling guns, ammunition, and artillery; the 
death of friends, and "death all around him."  
 
The diagnostic criteria, including those related to 
stressors, set forth in DSM-IV for mental disorders have been 
adopted by the VA.  See 38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  DSM-IV at 427-28.  The sufficiency of a stressor is 
a medical determination.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

Under the circumstances of this case, the RO must provide the 
veteran with a final opportunity to provide additional 
details regarding his claimed stressors.  The RO must notify 
the veteran that failure to provide such information may 
result in the denial of this claim.  After this is 
accomplished, the RO should attempt to verify any additional 
stressors for which there is sufficient detail to attempt 
verification.  

The report of veteran's psychiatric evaluation, dated in 
February 2006, noted that he was receiving disability 
benefits from the Social Security Administration (SSA).  
Under the circumstances of this case, an attempt should be 
made by the RO, with the assistance of the veteran, to obtain 
these records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for PTSD.  Accordingly, the claim is remanded for 
the following actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD during the 
course of this appeal.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file, to include all the veteran's 
treatment records from Dr. Hoeper.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must request all materials, to 
include medical records, regarding the 
veteran's awarded disability benefits 
from SSA.  These records must be 
associated with the claims file.  If 
these records are not available, a note 
to that effect must be included in the 
veteran's claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The RO must contact the veteran to 
provide further details of his 
stressor(s) in service, including, but 
not limited to, the approximate date 
(within a three month range) and place of 
each stressor(s); the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s), to 
include the enemy attacks to which he 
claims he was exposed during his military 
service while stationed at Cam Ranh Bay, 
Air Base, in the Republic of Vietnam, 
from January 1966 to January 1967.

The RO must inform the veteran that he 
must be as specific as possible, as well 
as potential sources of evidence to 
corroborate his stressors, such as copies 
of letters written during service and 
statements from individuals familiar with 
his claimed stressors, e.g. former fellow 
service members, including peers, 
subordinates, or superiors.  The RO must 
notify the veteran that failure to 
provide such information may result in 
the denial of this claim.  

4.  Thereafter, if required pursuant to 
the development above, the RO must 
prepare a summary of the veteran's 
alleged stressors to the extent possible.  
A copy of the summary, the veteran's 
stressor statements, and pertinent 
service personnel records must be 
forwarded to the JSRRC for verification 
of the specific incidents alleged by the 
veteran.

5.  When the above action has been 
completed, the veteran must be provided 
with a VA examination by a psychiatrist 
to ascertain the nature, severity, and 
etiology of any PTSD found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  The RO must provide the 
examiner a summary of the verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified in-service 
stressor has resulted in the current 
psychiatric symptoms.  This summary must 
include the veteran's stressors 
concerning his having learned of friends' 
deaths prior to his departure from 
Vietnam.

The examination report must include a 
detailed account of all pathology found 
to be present.  If the diagnosis of PTSD 
is deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  The report prepared 
must be typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

8.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must re-
adjudicate the claim for entitlement to 
service connection for PTSD.  If the 
claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the May 2007 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

